Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong "Tracy" Zou, Ph. D. (reg. no. 58,738) on 3/21/2022.

The claims have been amended as follow: 

1.	(Currently amended)	A communications apparatus, comprising at least one processor and a memory, wherein	the memory is configured to store computer executable instructions; and	the at least one processor is configured to execute the computer executable instructions stored in the memory, to cause the communications apparatus to perform 
	determining a time domain position of a second PUCCH, wherein the time domain position of the second PUCCH overlaps the time domain position of the first PUCCH; and
	receiving, from a terminal device, a second uplink control information (UCI) on the second PUCCH without receiving a first UCI on the first PUCCH, and the second UCI comprising a scheduling request (SR), the first UCI comprising hybrid automatic repeat request (HARQ) information; and
	wherein a priority of the second UCI is higher than a priority of the first UCI, the priority of the second UCI is a priority of a resource configuration corresponding to the second UCI, and the priority of the second UCI is greater than or equal to a first threshold.

2.	(Previously presented) The apparatus according to claim 1, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:
	receiving the second UCI on the second PUCCH without receiving transmission on the first PUCCH.

3.	(Previously presented) The apparatus according to claim 1, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:


4.	(Previously presented) The apparatus according to claim 1, wherein the SR is a positive SR.

5.	(Previously presented) The apparatus according to claim 1, wherein the priority of the resource configuration is configured by a higher layer signaling or predefined.

6-20.	(Cancelled)

21.	(New) A method comprising:
determining a time domain position of a first physical uplink control channel (PUCCH);
determining a time domain position of a second PUCCH, wherein the time domain position of the second PUCCH overlaps the time domain position of the first PUCCH; and
receiving, from a terminal device, a second uplink control information (UCI) on the second PUCCH without receiving a first UCI on the first PUCCH, and the second UCI comprising a scheduling request (SR), the first UCI comprising hybrid automatic repeat request (HARQ) information; and
wherein a priority of the second UCI is higher than a priority of the first UCI, the priority of the second UCI is a priority of a resource configuration corresponding to the 

22.	(New)	The method according to claim 21, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:
	receiving the second UCI on the second PUCCH without receiving transmission on the first PUCCH.

23.	(New)	The method according to claim 21, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:
	receiving the second UCI on the second PUCCH without receiving the first PUCCH.

24.	(New)	The method according to claim 21, wherein the SR is a positive SR.

25.	(New)	The method according to claim 21, wherein the priority of the resource configuration is configured by a higher layer signaling or predefined.
26.	(New) A non-transitory computer-readable media, storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform:
	determining a time domain position of a first physical uplink control channel (PUCCH);

receiving, from a terminal device, a second uplink control information (UCI) on the second PUCCH without receiving a first UCI on the first PUCCH, and the second UCI comprising a scheduling request (SR), the first UCI comprising hybrid automatic repeat request (HARQ) information; and
wherein a priority of the second UCI is higher than a priority of the first UCI, the priority of the second UCI is a priority of a resource configuration corresponding to the second UCI, and the priority of the second UCI is greater than or equal to a first threshold.

27.	(New)	The non-transitory computer-readable media according to claim 26, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:
	receiving the second UCI on the second PUCCH without receiving transmission on the first PUCCH.

28.	(New)	The non-transitory computer-readable media according to claim 26, wherein receiving the second UCI on the second PUCCH without receiving the first UCI on the first PUCCH comprises:
	receiving the second UCI on the second PUCCH without receiving the first PUCCH.



30.	(New)	The non-transitory computer-readable media according to claim 26, wherein the priority of the resource configuration is configured by a higher layer signaling or predefined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 21 and 26 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“determining a time domain position of a first physical uplink control channel (PUCCH); determining a time domain position of a second PUCCH, wherein the time domain position of the second PUCCH overlaps the time domain position of the first PUCCH; and receiving, from a terminal device, a second uplink control information (UCI) on the second PUCCH without receiving a first UCI on the first PUCCH, and the second UCI comprising a scheduling request (SR), the first UCI comprising hybrid automatic repeat request (HARQ) information; and wherein a priority of the second UCI is higher than a priority of the first UCI, the priority of the second UCI is a priority of a resource configuration corresponding to the second UCI, and the priority of the second UCI is greater than or equal to a first threshold.”

Liu et al. US 20210068130 A1 in para. [0006] teaches an uplink control information transmission method and an apparatus, to resolve a signal transmission problem that arises when a short-duration physical uplink control channel carrying only 

Wang et al. US 20200367265 A1 in para. [0317] teaches predefined threshold is used for determining the minimum value of the uplink resources required for the uplink data and/or UCI with high priority. However, the prior art fails to teach the claim limitation cited above. 

Wang et al. US 20200329832 A1 in para. [0029] teaches identifying a priority associated with two or more overlapping uplink transmissions that may have an aggregate power that exceeds the maximum power threshold. Some examples dropping the first uplink transmission based at least in part on the first uplink transmission having a priority that may be lower than a priority of other of the two or more overlapping uplink transmissions. However, the prior art fails to teach the claim limitation cited above.

Liu et al. US 20200280427 A1 In a case that the HARQ-ACK PUCCH resource and SR PUCCH resource overlap with each other in a time domain, a size of the scheduling request bits is given based on a number of scheduling request configurations with the overlapping SR PUCCH resource. In para. [0094], Liu teaches base station apparatus 3 may configure a priority among multiple scheduling request configurations for each of the multiple scheduling request configurations configured for the terminal apparatus 1 via higher layer signaling. In a case that transmission of the multiple scheduling requests occurs (is triggered) in a certain time unit, based on the priority configured by higher layer signaling, the terminal apparatus 1 may perform transmission of the scheduling request by using the SR PUCCH resource for the scheduling request configuration having the highest priority. However, the prior art fails to teach the claim limitation cited above.

Marinier et al. US 20200196343 A1 in para. [0006] teaches UCI may include a first UCI and a second UCI. The first UCI or the second UCI may include one or more of a hybrid automatic repeat request (HARQ), a scheduling request (SR), or a channel quality indicator (CQI). The UCI may be transmitted based on a CORESET, a search space, or a RNTI. The UCI may be associated with a PDSCH transmission or a PDCCH transmission. However, the prior art fails to teach the claim limitation cited above.

Park et al. US 20190246416 A1 in para. [0742] teaches when PUCCHs of different UCI types (e.g., A/N PUCCH, SR PUCCH, and CSI PUCCH) to be transmitted by the UE overlap with each other only in some symbols on the time axis (e.g., partial overlapping), the UE may transmit the PUCCHs (in a single PUCCH resource) through UCI multiplexing to the eNB. In para. [0759], it is assumed that UCI types are prioritized in the order of HARQ-ACK>CSI>SR, a UCI type earlier in PUCCH transmission time has a higher priority, or a UCI type has a higher priority if UL transmission is indicated later for the UCI type. In para. [0901], in Opt. 2, for example, if the SR periodicity is equal to or less than a predetermined value, the UE may determine that the SR has a higher priority than the HARQ-ACK. On the contrary, if the SR periodicity is larger than 

Yin et al. US 20180324787 A1 in para. [0097] teaches simultaneous SR and HARQ-ACK reporting issue. In NR, the PUCCH duration may be different for different UCI feedback. Thus, the length of a SR resource may be different from a PUCCH resource for other UCI (e.g., HARQ-ACK). Thus, the SR may be fully overlap or partially overlap with a PUCCH for other UCI, such as HARQ-ACK. However, the prior art fails to teach the claim limitation cited above.  


Therefore, claims 1-5 and 21-30 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468